Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

DONALD J. FREW                                    GREGORY F. ZOELLER
Fort Wayne, Indiana                               Attorney General of Indiana

                                                  JESSE R. DRUM
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana

                                                                            Jun 12 2014, 10:27 am

                              IN THE
                    COURT OF APPEALS OF INDIANA

KRASIMIR PAVLOV,                                  )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )     No. 02A03-1311-CR-443
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                           The Honorable Wendy Davis, Judge
                             Cause No. 02D05-1303-FD-261




                                        June 12, 2014



               MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Judge
                                Case Summary and Issue

       Krasimir Pavlov appeals his convictions for battery and criminal trespass, raising a

single issue for our review: whether the State presented sufficient evidence to support

Pavlov’s convictions. Concluding there was sufficient evidence to support Pavlov’s

convictions, we affirm.

                              Facts and Procedural History

       On March 3, 2013, Pavlov entered a coffee shop in Fort Wayne and attempted to

order a beer, which the shop did not serve. He then ordered a coffee and proceeded to sit

down on the floor. An employee of the coffee shop, Courtney Burgess, asked Pavlov to

sit in a chair. Pavlov sat in a chair then slammed his coffee down, spilling it everywhere.

Burgess asked Pavlov to leave. After Pavlov did not leave, Burgess called the police.

Fort Wayne Police Officers Barry Pruser and Tina Blackburn responded to the call that

there was an unwanted party inside the coffee shop.

       When the officers arrived, Burgess pointed at Pavlov, who was crouching on the

ground in a fetal position. The officers asked Pavlov to stand up and follow them

outside, and Pavlov complied. Once outside, Officer Pruser asked Pavlov to provide

identification, at which point Pavlov slapped Officer Pruser in the side of the head,

knocking off his glasses and causing him pain. A brief struggle ensued, and Pavlov was

arrested.

       The State charged Pavlov with battery, a Class D felony, and criminal trespass, a

Class A misdemeanor. A jury trial was held in September 2013, and the jury found

Pavlov guilty as charged. Pavlov received concurrent executed sentences of one year and


                                            2
one hundred eighty-three days for battery and one year for criminal trespass. This appeal

followed.

                                 Discussion and Decision

                                 I. Standard of Review

       When reviewing a defendant’s claim of insufficient evidence, the reviewing court

will neither reweigh the evidence nor judge the credibility of the witnesses, and we must

respect “the jury’s exclusive province to weigh conflicting evidence.” McHenry v. State,

820 N.E.2d 124, 126 (Ind. 2005) (citation omitted). We consider only the probative

evidence and reasonable inferences supporting the verdict. Id. And we must affirm “if

the probative evidence and reasonable inferences drawn from the evidence could have

allowed a reasonable trier of fact to find the defendant guilty beyond a reasonable doubt.”

Id. (citation omitted).

                               II. Sufficiency of Evidence

       Pavlov argues on appeal that the State did not present sufficient evidence to

support either of his two convictions. We address each conviction below and conclude

the State offered sufficient evidence to prove both crimes.

                                    A. Criminal Trespass

       A person commits criminal trespass when he, “not having a contractual interest in

the property, knowingly or intentionally refuses to leave the real property of another

person after having been asked to leave by the other person or that person’s agent.” Ind.

Code § 35-43-2-2(a)(2). Pavlov contends that there was insufficient evidence presented

at trial to convict him of this crime because the State neglected to have Burgess identify

Pavlov at trial as the person who had refused to leave the coffee shop. The State
                                             3
concedes that an in-court identification was not made by Burgess. However, it points out

that the police arrived at the coffee house in response to a complaint of an unwanted party

inside the coffee shop and that employees in the coffee shop pointed out Pavlov when the

officers arrived. We believe this evidence is sufficient to create an inference that Pavlov

was the person who refused to leave the coffee shop when asked by Burgess. Therefore,

there was sufficient evidence to identify Pavlov as the trespasser.

         Pavlov also maintains that the evidence was not sufficient to show he knowingly

committed criminal trespass.1 Pavlov’s argument on this point results primarily from a

misreading of a portion of the trial transcript where Burgess states she is unable to

explain how she knew Pavlov could understand her requests for him to leave. That said,

the evidence is sufficient to show Pavlov was aware of his conduct, as he was able to

understand and comply with other requests made by Burgess and the officers during the

same event. The evidence was sufficient to prove Pavlov acted with the requisite mens

rea.

                                                     B. Battery

         Next, Pavlov claims the State failed to prove he committed battery against Officer

Pruser either “knowingly” or “intentionally.”                    Pavlov’s argument relies on his own

testimony given at trial that he has been diagnosed with “post-traumatic disorder” and

“bi-polar [sic].” Transcript at 140. As the State points out, Pavlov did not raise an

insanity defense at trial or otherwise claim he was mentally incapable of harboring the

requisite mens rea. The State also points to testimony by Officer Pruser that indicates



         1
           A person acts “knowingly” if, when he engages in the conduct, he is aware of a high probability that he is
doing so. Ind. Code § 35-41-2-2(b).
                                                         4
Pavlov’s act of slapping him in the head was knowing and voluntary. We view Pavlov’s

argument as a request to reweigh the evidence, which we will not do.

                                        Conclusion

       Concluding the State presented sufficient evidence to support Pavlov’s convictions

for criminal trespass and battery, we affirm.

       Affirmed.

RILEY, J., and BRADFORD, J., concur.




                                                5